Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election of Group II, claims 7-15 and 21-23 without traverse in the response filed 22 December 2020 is acknowledged. After perusal of the Restriction Requirement mailed 23 September 2020 the Examiner has decided to rejoin Groups I and III, claims 1-5 and 17-18 with elected Group II for examination on the merits. Claims 1-15, 17-18 and 21-23 are pending in the instant application (Preliminary amendment filed 24 June 2020).

Priority
This application is a continuation of 15/121,675 filed 08/25/2016, now U.S. Patent No. 10,660,906, which is a 371 of PCT/IB2015/051331 filed 02/21/2015, which claims the benefit of 61/945,491 filed 02/27/2014.The parent application 61/945,491 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-15, 17-18 and 21-23 of this application.  The priority date accorded is 02/27/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention scope with the claim with respect to the method of treating cancer as broadly recited in the claim. The instant claim while being enabled for the treatment of colon and lung cancers (as in Norbedo et al, cited in the obviousness rejection below) via administration of the claimed conjugate having an anticancer drug linked to it, does not reasonably provide enablement for treating any other cancer using the conjugate having any pharmaceutically active compound bound to the hyaluronan as broadly encompassed by the instant claim.
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method of treating a cancer in a human or veterinary patient comprising administering the hyaluronan conjugate of claim 7, which is a conjugate comprising hyaluronan having free hemiester groups and a pharmaceutically active compound bound to the hyaluronan via the hemiester groups.
The state of the prior art:  The skilled artisan would view cancers as not treatable with one medicament or therapeutic regimen.  Efforts to treat all cancers have produced only isolated identifiable positive results.  See In re Application of Hozumi et al., 226 USPQ 353.  Moreover, it is well known that so far no single chemotherapeutic agent has been found to be all cancers, or even useful in the treatment of all types of breast cancers; and colon cancers; and prostate cancers; and leukemias. For example, breast cancers and leukemia do not share a common cause and differ in their methods of treatment, i.e., breast cancers are routinely with estrogens, antiestrogens, and/or androgens, unlike leukemia which is routinely treated with I-asparaginase, daunorubicin, and purine analogs.
The predictability of the art, and the breadth of the claims: Note that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Moreover, it is known that repeated therapeutic failures, after promising in-vitro test results, suggest to the skilled artisan that claims based on in-vitro data, directed to treating cancer generally, are highly unpredictable, as taught in Trisha Gura’s article in Science, November, 1997, 279(5340), 1041-42 (cited in the IDS filed 06/24/2020): 
“[T]he institute started by pulling together mouse models of three tumors: a leukemia, which affects blood cells; a sarcoma, which arise in bone, muscle, or connective tissue; and carcinoma, the most common cells and includes such major killers as breast, colon, and lung cancers. Initially, many of the agents tested in these models appeared to do well. However, most worked against blood cancers such as leukemia and lymphoma, as opposed to the more common solid tumors. And when tested in human cancer patients, most of these compounds failed to live up to their early promise.” (emphasis added, see for example, the middle column of the article).

Based on the known teachings of the cancer treatment such as in Trisha Gura’s reference, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment in the instant case, including treating numerous and various cancers: gynecological tumors, ovarian carcinomas, testicle tumors, prostate carcinomas, skin cancer, kidney cancer, bladder tumors, the very same compound. Claim 17 recites cancer, which is broad and includes all caners known at the time of instant filing. Claim 17 also recites a pharmaceutically active compound, which is broad and reads on any active compound. According to Norbedo (see obviousness rejection below) colon and lung cancer treatment is known using analogous conjugates. One of ordinary skill in the art will not extrapolate these two examples to the treatment of all other known cancers.
4.	The presence of absence of working examples: There are no examples (in vitro or in vivo) of the inhibition or treatment of cancers using the instant conjugate. Applicants have provided only examples of preparation and pharmacokinetic study. The examples provided are not commensurate in scope with the claimed invention. 
Thus, the specification fails to provide sufficient support of the broad use of the instant conjugate for treating all cancers known, as broadly encompassed by the instant claim. As a result, it necessitates one of ordinary skill to perform an exhaustive and undue experimentation for treating all cancers encompassed by the instant claim. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant conjugate on various tumors/cancers encompassed in the instant claim, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, in the two formulas recited, the subscript n is defined as 0 or 1. If n is 0 then the moiety (CHRn) in the formula becomes –(CH)-, which makes the carbon trivalent. Clarification is needed. This also applies to the formula recited in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15, 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Norbedo et al (WO 2009/074678 A2; cited in the IDS filed 06/24/2020) in view of Rivarossa et al (US 7,202,230 B2) and further in view of Miyamoto et al (US 2011/0083991 A1) and Knappe et al (WO 2013/053856 A1; cited in the IDS filed 06/24/2020).
hyaluronic acid is conjugated to the anticancer drug camptothecin via a linker which is succinic acid (page 3, line 20 through page 5, line 17, Example 2, page 9; part of the limitations of claims 1-4, 7-11). The hyaluronic acid can have molecular weight in the range of 5000 to 1,000,000 (page 6, lines 24-26; limitation of claim 22). The conjugate is shown to have activity against colorectal and lung cancer cells (page 15, line 1 through page 15, line 15). This indicates that the conjugate can be used in a method of treating cancer (as in claim 17). The difference between the instant conjugates and that of Norbedo is that the instant conjugates have free hemiester groups on the hyaluronic acid in addition to the pharmaceutically active compound bound through the linker to the hyaluronic acid, whereas the conjugate of Norbedo does not have the free hemiester groups attached to the hyaluronic acid since the hyaluronic acid is not reacted with the linker (succinic acid) first (as in claims 1 and 7). Norbedo also does not expressly teach the limitations of claims 5-6, 12-15, part of 17, 18, 21 and 23.
Rivarossa teaches succinic acid hemiester of hyaluronic acid (col. 3, lines 4-28) via the reaction of hyaluronic acid in solution with succinic acid (col. 4, lines 15-21; part of the method of claim 1). In Example 5 (col. 8), hyaluronan is dissolved in dimethyl formamide as solvent and then reacted with succinic anhydride in the presence of pyridine as base (part of the limitations of claim 5). The degree of substitution (succinoylation) of hyaluronan is 3.5. Hyaluronic acid of any molecular weight can be used to prepare the hemiester (col. 4, lines 33-35). This includes the molecular weight range recited in instant claim 22. Rivarossa teaches that other than hyaluronan, crosslinked hyaluronic acid is also a preferred polysaccharide of its invention (col. 2, lines 42-61; limitation of instant claim 13). In view of the teaching of Rivarossa, one of ordinary skill in the art will recognize that a hemiester of hyaluronan can be prepared first and then the hemiester can 
According to Miyamoto hyaluronic acid having molecular weight in the range of 10,000 to 5,000,000 can be used for conjugating an anti-rheumatic drug or analgesic via a spacer (page 3, left col., sections 20-23; page 4, paras 0049, 0051-0058; limitations of claims 7, 22). The pharmaceutically active compound can be diclofenac (page 5, para 0060; limitation of claims 6, 12 and 15). The degree of substitution can also be adjusted (page 7, para 0089). This is a suggestion to adjust the degree of substitution as in instant claim 14. The conjugate of Miyamoto is used in a method of treating arthritis (joint disease; page 4, left col; lines 11-15; method of instant claims 17-18). Miyamoto teaches that the pharmaceutical composition comprising its conjugate can be made by dissolving it in phosphate buffered saline, or saline and that it also be prepared in a manner that can be subjected to sterilization and that the sterilization can be done by heating (page 9, paras 0116, 0119 and 0122; as in instant claim 21). 
Knappe teaches a method of treating cataract in a human or animals via the administration of a hydrogel-linked prodrug which may also have a spacer/linker moiety (page 3, lines 1-4, 25-31; page 6, lines 22-23; page 7, lines 8-10; page 111, lines 1-2; method of claim 17). The hydrogel moiety is biodegradable, can be hyaluronic acid (page 19, line 6), and can be in the form of a three dimensional network (matrix) and particles (page 7, lines 15-16; page 19, 12-16; as in claim 23). The molecular weight of the polymer (HA in the instant case) can be in the range of 60Da to 5kDa (page 21, lines 5-11; as in claim 22). The pharmaceutically active dexamethasone (page 107, lines 23-30; as in claims 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed conjugate of hyaluronan, make it via the claimed process, and use it in a method of treating joint diseases, treating cancer and treating cataract since analogous compositions comprising the claimed conjugate are known in the art for use in the claimed methods of treatment. One of ordinary skill art would also use the claimed method of manufacturing the hyaluronan conjugate (as in claims 1-6), based on the teachings of Norbedo and Rivarossa, since reacting the hyaluronan with succinic acid would form the hemiester first wherein the hyaluronan-succinoyl hemiester is obtained with a higher degree of substitution (as taught by Rivarossa), which can then be covalently bound to the pharmaceutically active compound. Norbedo teaches that the presence of ester linkages provides peculiar characteristics, allowing a precise control over the site and rate of drug release and an optimized duration of activity after administration (page 3, lines 10-18). According to Norbedo modulation of the degree of substitution results in conjugates having different levels of drug loading, useful for different therapeutic purposes (page 3, line 29 through page 4, line 3). Knapp teaches that hydrogel linked prodrugs provide a long lasting depot which is beneficial for the treatment of an ocular condition which can be cataract (page 3, lines 6-11). These teachings provide the motivation to the artisan to make and use the instant conjugate.
Based on the combined teachings of the prior art, the artisan would also find it obvious to incorporate hemiesters having all the other formulas recited in instant claims 3-4, 7, 9 and 10, adjust the degree of substitution as in instant claim 14 for optimization since the prior art provides starting points for the same. Making all of the claimed dosage forms (as in claim 23) .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-15, 17-18 and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,906 B2 (‘906).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claim 1 is drawn to a method of manufacturing a hyaluronan conjugate via reaction of hyaluronan with an anhydride reagent to provide a hemi-ester and subsequently binding a pharmaceutically active compound to the hyaluronan. Independent claim 7 is drawn to a hyaluronan conjugate having free hemiester groups and a pharmaceutically active compound bound to the hyaluronan via the hemi-ester groups and the hemi-ester groups having a chain length of 2-9 atoms. Independent claim 17 is drawn to a method of treating a joint disease, cataract or a cancer in a human or veterinary patient via administration of the conjugate of claim 7. Dependent claims 2-6, 8-15, 18 and 21-23 recite limitations drawn to the chain length of the hemi-ester, solvent, base, succinic anhydride as reagents, pharmaceutically active compounds, crosslinked HA, degree of substitution of the pharmaceutically active compound, horse as the patient, heat sterilization of the conjugate and different forms of the conjugates. 
Independent Claim 1 of ‘906 is drawn to a process for making a hyaluronan conjugate free hemiester groups, OH and a drug conjugated to HA via hemiester group. Independent claim 4 is drawn to the hyaluronan conjugate of claim 1. In dependent claim 9 is drawn to a method of treating a joint disease via administration of the HA conjugate of claim 4. Claims 11, 12 and 17 are drawn to method of treating a cataract, lung or colon cancer and to a method of delivering an anticancer drug in a human or veterinary patient using the HA conjugate. The recitation in dependent claims 2-4, 5-8, 10, 13-16 and 18 of ‘’906 recite limitations that are seen in the instant dependent claims.

 In the instant case ‘906 teaches the HA drug conjugate, its method making and method of use applicant claims. Although the claims of '906 employ a conjugate having specific structural formula and linkers, one of ordinary skill in the art would readily recognize that the conjugate, method of making and methods of use taught by '906 could be modified to arrive at the instant invention with a reasonable expectation of success.  The use of known compounds taught in the prior art to make and use the claimed conjugates is not seen to render the instantly claimed conjugate, its method of making and method of use unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that claimed conjugate, its method of making and method of use is unobvious over the prior art.

Conclusion
1. Pending claims 1-15, 17-18 and 21-23 are rejected.
2. Claims 16 and 19-20 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623